Exhibit 10.6

MASTER TRANSPORTATION SERVICES AGREEMENT

This MASTER TRANSPORTATION SERVICES AGREEMENT (this “Agreement”) is made and
entered into as of the Effective Date by and between VALERO PARTNERS OPERATING
CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO MARKETING
AND SUPPLY COMPANY, a Delaware corporation (“Shipper”).

RECITALS

WHEREAS, Carrier (individually or through one of its wholly owned subsidiaries)
owns and/or operates multiple pipeline systems for the transportation of
petroleum products and other commodities; and

WHEREAS, Carrier and Shipper desire to enter into this Agreement to memorialize
the terms and conditions whereby Shipper will deliver, or cause to be delivered,
petroleum products and other commodities to one or more Origin Points for
transportation on the pipeline systems, and Carrier will provide such
transportation services for Shipper.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Carrier and
Shipper agree as follows:

Article I.

Defined Terms

Section 1.01 Defined Terms. The following definitions shall for all purposes
apply to the capitalized terms used in this Agreement:

(a) “Affiliate” means any entity that directly or indirectly Controls, is
Controlled by, or is under common Control with the referenced entity, including,
without limitation, the referenced entity’s parents and their general partners.

(b) “Agreement” means this Master Transportation Services Agreement, together
with all exhibits attached hereto, as the same may be extended, supplemented,
amended or restated from time to time in accordance with the provisions hereof.

(c) “API” means American Petroleum Institute.

(d) “ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

(e) “Barrel” means 42 Gallons.

(f) “Business Day” means any Day except for Saturday, Sunday or an official
holiday in the State of Texas.

(g) “Calendar Quarter” means a period of three consecutive Months beginning on
the first Day of each of January, April, July and October.



--------------------------------------------------------------------------------

(h) “Claims” means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages, including interest, penalties, reasonable
attorneys’ fees, disbursements and costs of investigations, deficiencies,
levies, duties and imposts.

(i) “Carrier” has the meaning set forth in the introductory paragraph.

(j) “Carrier Affiliated Parties” means Carrier, the Partnership and their
subsidiaries and their respective contractors and the directors, officers,
employees and agents of each of them.

(k) “Carrier Force Majeure” has the meaning set forth in Section 14.02.

(l) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract, or otherwise.

(m) “Day” means the period of time commencing at 12:00 a.m. on one calendar day
and running until, but not including, 12:00 a.m. on the next calendar day,
according to local time where the Origin Point of the Pipeline is located.

(n) “Delivery Point” has the meaning set forth in the Schedule.

(o) “Effective Date” means (i) with respect to this Agreement, the date of the
closing of the initial public offering of common units representing limited
partner interests of the Partnership, and (ii) with respect to any Schedule, the
meaning set forth in the Schedule.

(p) “FERC” means the United States Federal Energy Regulatory Commission.

(q) “Force Majeure Event” means: (i) acts of God, fires, floods or storms;
(ii) compliance with orders of courts or Governmental Authorities;
(iii) explosions, wars, terrorist acts or riots; (iv) inability to obtain or
unavoidable delays in obtaining material or equipment; (v) disruptions of
utilities or other services caused by events or circumstances beyond the
reasonable control of the affected Party; (vi) events or circumstances similar
to the foregoing (including inability to obtain or unavoidable delays in
obtaining material or equipment and disruption of service provided by third
parties) that prevent a Party’s ability to perform its obligations under this
Agreement, to the extent that such events or circumstances are beyond the
Party’s reasonable control and could not have been prevented by the Party’s due
diligence; (vii) strikes, lockouts or other industrial disturbances; and
(viii) breakdowns of refinery facilities, machinery, storage tanks or pipelines
irrespective of the cause thereof. Notwithstanding the foregoing, any
turnarounds or other planned outages or suspensions of operations at the
Refinery shall not constitute a “Force Majeure Event.”

(r) “Gallon” means a United States gallon of two hundred thirty-one cubic inches
of liquid at 60º Fahrenheit, and 14.696 psia for liquids with equilibrium vapor
pressure less than or equal to 14.696 psia and at the equilibrium vapor pressure
for liquids with an equilibrium vapor pressure greater than 14.696 psia.

 

2



--------------------------------------------------------------------------------

(s) “Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

(t) “Initial Term” has the meaning set forth in Section 3.01.

(u) “Interest Rate” means an annual rate (based on a 360-day year) equal to the
lesser of (i) two percent (2%) over the prime rate as published under “Money
Rates” in the Wall Street Journal in effect at the close of the Business Day on
which payment was due and (ii) the maximum rate permitted by Law.

(v) “Law” means all applicable constitutions, laws (including common law),
treaties, statutes, orders, decrees, rules, injunctions, licenses, permits,
approvals, agreements, regulations, codes, ordinances issued by any Governmental
Authority, including applicable judicial or administrative orders, consents,
decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other governmental restrictions which have the
force of law, and determinations by, or interpretations of any of the foregoing
by any Governmental Authority having jurisdiction over the matter in question
and binding on a given Person, whether in effect as of the date hereof or
thereafter and, in each case, as amended.

(w) “Minimum Quarterly Commitment” has the meaning set forth in the Schedule.

(x) “Month” or “Monthly” means a calendar month commencing at 12:00 a.m. on the
first Day thereof and running until, but not including, 12:00 a.m. on the first
Day of the following calendar month, according to local time where the Origin
Point of the Pipeline is located.

(y) “Monthly Statement” has the meaning set forth in Section 6.01.

(z) “MPMS” has the meaning set forth in Section 9.01.

(aa) “Non-Conforming Product” means any Product that fails to meet the
Specifications.

(bb) “Normal Business Hours” means the period of time commencing at 8:00 a.m. on
one Business Day and running until 5:00 p.m. on the same Business Day, according
to local time where the Origin Point of the Pipeline is located.

(cc) “Notice” means any notice, request, instruction, correspondence or other
communication permitted or required to be given under this Agreement.

(dd) “Origin Point” has the meaning set forth in the Schedule.

(ee) “Outage” has the meaning set forth in Section 4.06.

(ff) “Partnership” means Valero Energy Partners LP.

 

3



--------------------------------------------------------------------------------

(gg) “Partnership Change in Control” means Valero ceases to Control the general
partner of the Partnership.

(hh) “Party” means Carrier or Shipper, individually and “Parties” means Carrier
and Shipper, collectively.

(ii) “Person” means an individual or a corporation, firm, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, Government Authority or other entity.

(jj) “Pipeline” means the pipeline(s) specified in the Schedule.

(kk) “Pipeline System” means the Pipeline, together with all appurtenant
facilities.

(ll) “Product” or “Products” means the petroleum product(s) or other
commodity(ies) specified in the Schedule.

(mm) “Quarterly Deficiency Payment” has the meaning set forth in the Schedule.

(nn) “Quarterly Deficiency Volume” has the meaning set forth in the Schedule.

(oo) “Quarterly Surplus Volume” has the meaning set forth in the Schedule.

(pp) “Rate” means the Tariff Rate or the Transportation Rate, as applicable,
payable by Shipper for transportation on the Pipeline System, as set forth in
the Schedule.

(qq) “Refineries” means the Valero refineries located in Port Arthur, Texas,
Sunray, Texas, Memphis, Tennessee and any other Valero refinery specifically
identified as such in the Schedule. The term “Refinery” means any one of the
Refineries, as specified in the Schedule.

(rr) “Renewal Term” has the meaning set forth in Section 3.01.

(ss) “Schedule” has the meaning set forth in Section 2.01.

(tt) “Shipper” has the meaning set forth in the introductory paragraph.

(uu) “Shipper Force Majeure” has the meaning set forth in Section 14.03.

(vv) “Specifications” has the meaning set forth in the Schedule.

(ww) “Suspension Date” means the 60th Day after the commencement of a Shipper
Force Majeure.

(xx) “Tariff” has the meaning set forth in the Schedule.

(yy) “Tariff Rate” has the meaning set forth in the Schedule.

 

4



--------------------------------------------------------------------------------

(zz) “Taxes” means all taxes (except for ad valorem taxes, property taxes,
income taxes, gross receipt taxes, payroll taxes and similar taxes) including
any interest or penalties attributable thereto, imposed by any Governmental
Authority.

(aaa) “Term” has the meaning set forth in Section 3.01.

(bbb) “Terminal” has the meaning set forth in the Schedule.

(ccc) “Transportation Rate” has the meaning set forth in the Schedule.

(ddd) “Valero” means Valero Energy Corporation.

Section 1.02 Other Defined Terms. Other terms may be defined elsewhere in this
Agreement or in a Schedule, and, unless otherwise indicated, shall have such
meanings throughout this Agreement or the Schedule.

Section 1.03 Terms Generally. The definitions in this Agreement and any Schedule
shall apply equally to both singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The word “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references to Articles, Sections and Exhibits shall be deemed to be
references to Articles and Sections of, and Exhibits to, this Agreement and any
Schedule, unless the context requires otherwise. References to “the Schedule”
shall be deemed to be references to the applicable Schedule.

Article II.

Application of Agreement and Schedules

Section 2.01 Application of Agreement and Schedules. Contemporaneously with the
execution of this Agreement, and at any time following the execution of this
Agreement if Shipper engages Carrier to transport, deliver or ship its petroleum
products and other commodities, Shipper and Carrier will execute a
transportation services schedule that will be attached to and become a part of
this Agreement, which Schedule identifies the Pipeline System, the nature of and
cost of services to be provided, and such other terms and conditions that the
Parties may agree to in connection with the transportation, delivery and
shipment of Product (each, a “Schedule”). Unless otherwise specified in such
Schedule, upon entering into a Schedule, all of the terms and conditions of this
Agreement will be deemed to be incorporated by reference into such Schedule;
provided, however, that, unless otherwise provided in this Agreement, in the
event of a conflict between the terms and provisions of this Agreement and the
terms of a Schedule, the terms and provisions of the Schedule will govern. Each
Schedule that is entered into between Carrier and Shipper will, together with
the terms of this Agreement to the extent incorporated by reference therein,
create a separate contract between the Parties.

 

5



--------------------------------------------------------------------------------

Article III.

Term

Section 3.01 Term. This Agreement shall have a primary term commencing on the
Effective Date and ending 10 years from the Effective Date (the “Initial Term”),
and may be renewed by Shipper, at Shipper’s sole option, for one successive 5
year renewal term (the “Renewal Term”), upon at least 180 Days’ written Notice
from Shipper to Carrier prior to the end of the Initial Term. The Initial Term
and Renewal Term, if any, shall be referred to in this Agreement as the “Term.”
The terms and conditions in this Agreement will survive the termination of this
Agreement to govern any Schedule which has a term (as such term may be extended
thereunder) beyond the Term of this Agreement and shall survive for the
remainder of the term of any such Schedule (as such term may be extended
thereunder).

Article IV.

Transportation Services and Minimum Commitments

Section 4.01 Transportation Services. During the Term, Carrier shall provide
transportation services on the Pipelines covered under the Schedule in
accordance with the provisions of this Agreement, the Schedule and the
applicable Tariff, if any.

Section 4.02 Minimum Quarterly Commitment. During each Calendar Quarter,
pursuant to the terms and conditions of this Agreement, the Schedule and the
applicable Tariff, if any, Shipper shall tender (or otherwise pay for
transportation services with respect to, as contemplated by the Schedule), at
one or more Origin Points, volumes of Products equal to the applicable Minimum
Quarterly Commitment.

Section 4.03 Loss of Available Capacity. If, for any reason (other than an
Outage or a Carrier Force Majeure), the average daily capacity of the Pipeline
during a given Calendar Quarter is less than the Minimum Quarterly Commitment
for such Calendar Quarter, or if the capacity of the Pipeline is required to be
allocated among shippers with the result that the average daily capacity of the
Pipeline available to Shipper during a given Calendar Quarter is less than the
Minimum Quarterly Commitment for such Calendar Quarter, then the Minimum
Quarterly Commitment for the applicable Calendar Quarter shall be reduced to
equal the average daily capacity available to Shipper during such Calendar
Quarter.

Section 4.04 Partial Period Proration.

(a) If the Effective Date is any Day other than the first Day of a Calendar
Quarter, or if this Agreement is terminated on any Day other than the last Day
of a Calendar Quarter, then any calculation determined with respect to any such
Calendar Quarter will be prorated by a fraction, the numerator of which is the
number of Days in that part of the Calendar Quarter beginning on the Effective
Date or ending on the date of such termination, as the case may be, and the
denominator of which is the total number of Days in the Calendar Quarter.

(b) If the Effective Date is any Day other than the first Day of a Month, or if
this Agreement is terminated on any Day other than the last Day of a Month, then
any quantity based on a Monthly determination will be prorated by a fraction,
the numerator of which is the number of Days in that part of the Month beginning
on the Effective Date or ending on the date of such termination, as the case may
be, and the denominator of which is the total number of Days in the Month.

 

6



--------------------------------------------------------------------------------

Section 4.05 Special Reduction of Minimum Quarterly Commitment. If Carrier’s use
of all or part of the Pipeline is restrained, enjoined, restricted or terminated
by any Governmental Authority or by right of eminent domain, then Carrier, upon
being notified of such restraint, enjoinder, restriction or termination, shall
promptly notify Shipper, and the Minimum Quarterly Commitment shall be reduced
to the extent and for such period of time that such restraint, enjoinder,
restriction or termination precludes Shipper from satisfying its Minimum
Quarterly Commitment during the Calendar Quarter.

Section 4.06 Maintenance; Outage. In the event of any planned or unplanned
maintenance or disruption of service on the Pipeline or any Carrier facilities
affecting the Pipeline (in either case, other than due to a Carrier Force
Majeure) that, in Carrier’s reasonable judgment, will affect transportation of
Products on the Pipeline (an “Outage”), Carrier shall provide Shipper with at
least 45 Days’ advance notice of the Outage, if such Outage is planned, or as
much advance notice of the Outage as reasonably possible under the
circumstances, if the Outage is unplanned. Carrier shall not schedule a planned
Outage without first consulting with Shipper and providing Shipper with relevant
information about the nature, extent, cause and expected duration of the planned
Outage. Carrier shall also use reasonable commercial efforts to accommodate any
scheduling requests made by Shipper in connection with such Outage. During any
Outage, Carrier shall not be liable for any loss or damage resulting from or in
connection with the Pipeline downtime, other than due to Carrier’s gross
negligence or willful misconduct. Any Outage shall be treated in the same manner
as a Carrier Force Majeure in accordance with Section 14.02.

Article V.

Tariffs

Section 5.01 Tariff. Shipments under this Agreement shall be subject to, and the
Parties shall be required to comply with, the provisions of any applicable
Tariff.

Section 5.02 No Challenge of Rates. Each of Shipper and Carrier agrees not to
commence or support any tariff filing, application, protest, complaint,
petition, motion, or other proceeding before FERC for the purpose of requesting
that FERC accept or set Tariff Rates applicable to the Pipeline which are
inconsistent with this Agreement or the Schedule; provided, however, that
Shipper reserves its rights under FERC regulations to challenge any proposed
changes in the Tariff Rate (a) to the extent that such changes are inconsistent
with the indexing method provided in 18 C.F.R. §342.3, (b) through other rate
changing methodologies under 18 C.F.R. §342.4(c), or (c) to the extent the
challenge is in response to any proceeding brought against Carrier by a third
party that could affect Carrier’s ability to provide transportation services to
Shipper under this Agreement, the Schedule or the applicable Tariff.

Section 5.03 Recovery of Certain Costs.

(a) If Carrier agrees to make any expenditures at Shipper’s request, Shipper
will reimburse Carrier for such expenditures or, if the Parties agree, the Rate
payable by Shipper as set forth in the Schedule will be increased or additional
fees shall be added to the Schedule.

(b) If during the Term, any new Law is enacted or promulgated or any existing
Law or its interpretation is materially changed, and if such new or changed Law
will have a material adverse economic impact upon a Party, then either Party,
acting in good faith, shall have the option to request renegotiation of the
relevant provisions of this Agreement and/or the affected Schedule(s)

 

7



--------------------------------------------------------------------------------

with respect to the Parties’ future performance. In such event, the Parties will
meet and negotiate in good faith amendments to this Agreement and the affected
Schedule(s) to conform this Agreement and the affected Schedule(s) to the new or
changed Law while preserving the Parties’ economic, operational, commercial and
competitive arrangements in accordance with the understandings set forth in this
Agreement and the affected Schedule(s).

Article VI.

Monthly Statement and Payment

Section 6.01 Monthly Statement. Within 10 Days after the end of each Month,
Carrier shall provide Shipper with a statement (a “Monthly Statement”) for such
preceding Month, which statement shall include, for each Product: (i) the volume
injected into the Pipeline at an Origin Point, (ii) the applicable Rate,
(iii) any volume losses or gains (if calculated hereunder), and (iv) the
aggregate dollar amount due to Carrier (after application of any Quarterly
Surplus Volume credit to which Shipper may be entitled pursuant to the
Schedule). If requested by Shipper, Carrier shall provide Shipper with copies of
individual meter tickets for such Month, if available. Each Monthly Statement
immediately following the last Month in each Calendar Quarter shall include a
report that sets forth the amount of the Quarterly Deficiency Volume, if any, or
Quarterly Surplus Volume, if any, and any Quarterly Deficiency Payment that may
be due and payable by Shipper.

Section 6.02 Payment. Payment of the amount(s) identified on each Monthly
Statement shall be due, without setoff or discount 10 Business Days after such
Monthly Statement is received. All payments shall be made to Carrier in
immediately available funds to an account specified in writing by Carrier from
time to time. Any bank charges incurred by Shipper in remitting funds shall be
borne by Shipper. Acceptance by Carrier of any payment from Shipper for any
charge or service after termination or expiration of the Schedule shall not be
deemed a renewal of the Schedule or a waiver by Carrier of any default by
Shipper under the Schedule or this Agreement.

Section 6.03 Interest. Any undisputed amount payable by Shipper hereunder shall,
if not paid when due, bear interest at the Interest Rate from the payment due
date until, but excluding, the date payment is received by Carrier.

Section 6.04 Disputes. If Shipper reasonably disputes any Monthly Statement, in
whole or in part, Shipper shall, within 10 Business Days after receipt of the
Monthly Statement, notify Carrier in writing of the dispute and shall pay the
undisputed portion pursuant to the terms of Section 6.02. The Parties agree to
promptly and in good faith negotiate a resolution to any such dispute. In the
event the Parties are unable to resolve such dispute, either Party may pursue
any remedy available at law or in equity to enforce its rights hereunder. In the
event that it is determined or agreed that Shipper must or will pay the disputed
amount then Shipper shall pay interest at the Interest Rate from and including
the original payment due date until, but excluding, the date the disputed amount
is received by Carrier. If Shipper fails to notify Carrier of any dispute with
respect to a Monthly Statement within 10 Business Days of receipt of such
Monthly Statement, such Monthly Statement shall be deemed final and binding,
absent fraud.

Section 6.05 Audit. Carrier will retain its books and records related to the
charges to Shipper for services provided under this Agreement and the Schedule
for a period of two years from the date the services are rendered. Shipper may
audit such books and records at Carrier’s offices where such books and records
are stored upon not less than 15 Days’ prior written notice. Any such audit will
be at Shipper’s expense and will take place during Carrier’s business hours.

 

8



--------------------------------------------------------------------------------

Article VII.

Title; Custody

Section 7.01 Title. Shipper shall retain title to all of Shipper’s Products in
transit on the Pipeline at all times. This provision does not preclude Shipper
from any intraline transfer of title to a third party; in the event of such a
transfer, such third party, and not Carrier, shall have title to the affected
Product pursuant to the terms of the relevant agreement between Shipper and such
third party.

Section 7.02 Custody. Carrier agrees to use reasonable care in the handling of
Product while the Product is in Carrier’s custody. Carrier shall be deemed to
have custody of a Product injected into the Pipeline from the time such Product
passes through the flange connection between the relevant Origin Point on the
Pipeline until it is delivered to Shipper or, at the direction of Shipper, to a
third party through the flange connection at the Delivery Point.

Article VIII.

Quality

Section 8.01 Product Specifications. Shipper will deliver to the Origin Point
only Product of the type specified in the Schedule and that otherwise complies
with the Specifications and any specifications imposed by Law. Shipper agrees
not to deliver or cause to be delivered to the Terminal any Non-Conforming
Product.

Section 8.02 Quality Determination. Except as otherwise provided in a Schedule,
the quality of the Product shall be determined in accordance with the latest
established API/ASTM standards.

Section 8.03 Non-Conforming Products. Shipper shall be liable for all reasonable
costs and losses in curing, removing, or recovering any Non-Conforming Products,
except to the extent that such Non-Conforming Products fail to meet
Specifications due to the negligence or willful misconduct of Carrier. After
such consultation with Shipper as may be practical under the circumstances, but
otherwise at Carrier’s sole discretion, Carrier may attempt to blend the
Non-Conforming Products, remove and dispose of the Non-Conforming Products, or,
if necessary, recover any Non-Conforming Products from field locations and,
except to the extent that such Non-Conforming Products fail to meet
Specifications due to the negligence or willful misconduct of Carrier, Shipper
shall reimburse Carrier for all reasonable costs associated therewith. Except to
the extent that such Non-Conforming Products fail to meet Specifications due to
the negligence or willful misconduct of Carrier, if Shipper’s Non-Conforming
Products cause any contamination, dilution or other damages to the petroleum
products or other commodities of other customers of Carrier, Shipper agrees to
indemnify, defend and hold the Carrier Affiliated Parties harmless from and
against any Claims incurred by, or charged against any of the Carrier Affiliated
Parties, as a result of such event and shall be responsible for all costs and
liabilities associated with or incurred as a result of such event.

 

9



--------------------------------------------------------------------------------

Article IX.

Volume Determinations

Section 9.01 Measurement. Measurements, volume corrections, equipment,
procedures, calculations and practices used for custody transfer determinations
will be made in accordance with the most current API Manual of Petroleum
Measurement Standards (“MPMS”). All equipment used for custody transfer
measurements shall be calibrated at least quarterly, but more often if
necessary. Shipper shall have the right to review and receive copies of
measurement and calibration records, including maintenance, calibration or
replacement of any device used to measure Shipper’s Product.

Section 9.02 Volume Determinations. Volume determinations shall be adjusted to a
temperature of 60° Fahrenheit and a pressure of one standard atmosphere 14.696
psia for liquids with equilibrium vapor pressure less than or equal to 14.696
psia and at the equilibrium vapor pressure for liquids with an equilibrium vapor
pressure greater than to 14.696 psia pursuant to the most recent edition of the
MPMS, Chapter 11 (according to whichever table is relevant to the Product being
measured). Except as otherwise provided in the Schedule or the applicable
Tariff, if any, the volume of Products received at the Origin Point and
delivered at the Delivery Point will be determined using one of the following
methods, in order of preference: (i) by calibrated custody transfer grade meter,
or if a custody transfer grade meter is not available, by calibrated meter, if
available, (ii) by manually gauging the static tanks at the Origin Point or the
Delivery Point, (iii) by vessel gauges, or (iv) if none of the foregoing are
available by applying inventory changes to receipts to calculate deliveries and
vice versa.

Section 9.03 Shipper’s Right to Witness. A representative of Shipper may witness
the testing, calibration of equipment and meter reading, at Shipper’s expense.
In the absence of a representative of Shipper, Carrier’s measurements shall be
deemed to be accurate, absent fraud.

Section 9.04 Line Fill. Shipper will at all times be responsible for providing
that share of the volume of Product required for line fill, tank bottoms and
working stock in each Pipeline equal to the ratio that Shipper’s deliveries bear
to the total of all deliveries out of the Pipeline and otherwise necessary for
the efficient operation of the Pipeline.

Article X.

Volume Losses

Section 10.01 Volume Losses. Except as set forth in the applicable Tariff,
Carrier shall have no liability whatsoever to Shipper for any loss of, damage to
or downgrading of Shipper’s Product, unless and to the extent such loss or
damage results from Carrier’s gross negligence or willful misconduct. In no
event shall Carrier be liable for more than the replacement of lost or damaged
Product or, at its option, payment of the replacement cost of any lost or
damaged Product. Notwithstanding the foregoing, in the event the Pipeline
becomes equipped to measure volume gains and losses through the installation of
custody transfer meters and Carrier begins to accept third-party petroleum
products or other commodities for transportation on the Pipeline, Carrier shall
establish an appropriate loss allowance and allocate gains and losses among
Shipper and the third-party customers in accordance with standard industry
practices.

Section 10.02 Pass-Through of Volume Losses or Gains. To the extent Carrier is
required to make any payments to or is due any amounts from the operator of the
Pipeline with respect to any volume losses or gains, as applicable, with respect
to any of Shipper’s Products, such amounts shall be passed through to Shipper,
and each of Shipper and Carrier shall be required to remit to the other Party
any such amounts due to or received from the operator of the Pipeline, as
applicable, in respect of such volume losses or gains.

 

10



--------------------------------------------------------------------------------

Article XI.

Insurance

Section 11.01 Insurance. Insurance for Shipper’s Products, if any, that may be
desired by Shipper, shall be carried by Shipper at Shipper’s expense. Should
Shipper elect to carry insurance, then without prejudice to Shipper’s rights to
directly assert self-insured claims for losses, each policy of insurance shall
be endorsed to provide a waiver of subrogation rights against Carrier and the
Partnership and their respective Affiliates, to the extent of the liabilities
and obligations assumed by Shipper under this Agreement. Notwithstanding
anything in Section 10.01 to the contrary, Carrier shall not be liable to
Shipper for Product losses or shortages for which Shipper is compensated by its
third party insurer.

Article XII.

Taxes

Section 12.01 Taxes. Shipper shall be responsible for and shall pay all sales
Taxes and similar Taxes on goods and services provided hereunder and any other
Taxes now or hereafter imposed by any Governmental Authority in respect of or
measured by Products handled or stored hereunder or the manufacture, storage,
delivery, receipt, exchange or inspection thereof, and Shipper agrees to
promptly reimburse Carrier for any such Taxes Carrier is legally required to
pay, upon receipt of invoice therefor. Each Party is responsible for all Taxes
in respect of its own real and personal property.

Article XIII.

Health, Safety and Environment

Section 13.01 Spills; Environmental Pollution.

(a) In the event of any Product spill or other environmentally polluting
discharge caused by Carrier’s operation of the Pipeline, any clean-up resulting
from any such spill or discharge and any liability resulting from such spill or
discharge shall be the responsibility of Carrier, except to the extent such
spill or discharge is caused by Shipper or in connection with Shipper or a third
party receiving Products on Shipper’s behalf, at its request or for its benefit.

(b) In the event and to the extent of any Product spill or other environmentally
polluting discharge caused by Shipper or in connection with Shipper or a third
party receiving Products on Shipper’s behalf, at its request or for its benefit,
Carrier is authorized to commence containment or clean-up operations as deemed
appropriate or necessary by Carrier or as required by any Governmental
Authority, and Carrier shall notify Shipper of such operations as soon as
practicable. All liability and reasonable costs of containment or clean-up shall
be borne by Shipper except that, in the event a spill or discharge is caused by
the joint negligence of both Carrier and Shipper or a third party receiving
Products on Shipper’s behalf, at its request or for its benefit, liability and
costs of containment or clean-up shall be borne jointly by Carrier and Shipper
in proportion to each Party’s respective negligence.

 

11



--------------------------------------------------------------------------------

(c) For purposes of this Section 13.01, the negligence of a third party
receiving Products on Shipper’s behalf, at its request or for its benefit shall
be attributed to Shipper.

(d) The Parties shall cooperate for the purpose of obtaining reimbursement if a
third party is legally responsible for costs or expenses initially borne by
Carrier or Shipper.

Section 13.02 Incident Notification. Each Party undertakes to notify the other
Party as soon as reasonably practical, but in no event more than 24 hours, after
becoming aware of any accident, spill or incident involving the other Party’s
employees, agents, contractors, sub-contractors or their equipment, or Shipper’s
Products from the Pipeline and to provide reasonable assistance in investigating
the circumstances of the accident, spill or incident. If any accident, spill or
incident involving Shipper’s Products requires a report to be submitted to a
Governmental Authority, Carrier shall notify such Governmental Authority as soon
as reasonably practical in compliance with applicable Law. A copy of any such
required report shall be delivered to Shipper.

Article XIV.

Force Majeure

Section 14.01 Suspension During Force Majeure Events. Promptly upon the
occurrence of a Force Majeure Event, a Party affected by a Force Majeure Event
shall provide the other Party with written notice of the occurrence of such
Force Majeure Event. If a Party is prevented from performing its obligations
under this Agreement due to a Force Majeure Event, then, to the extent that it
is affected by the Force Majeure Event, the obligations of the Parties hereto
shall be addressed as set forth in Sections 14.02 and 14.03 during the
continuance of such Party’s inability to perform caused by the Force Majeure
Event.

Section 14.02 Carrier Force Majeure. If a Force Majeure Event is declared by
Carrier or to the extent the Force Majeure Event impacts the Pipeline and
Shipper declares such Force Majeure Event (each a “Carrier Force Majeure”), each
Party’s obligations (other than an obligation arising prior to the Carrier Force
Majeure to pay any amounts due to the other Party) shall be temporarily
suspended during the occurrence of, and for the entire duration of, the Carrier
Force Majeure to the extent that such Carrier Force Majeure prevents either
Party from performing its obligations under this Agreement and the Schedule. The
Minimum Quarterly Commitment during the period of the Carrier Force Majeure
shall be ratably reduced to reflect the suspension.

Section 14.03 Shipper Force Majeure. If a Force Majeure Event other than a
Carrier Force Majeure, (a “Shipper Force Majeure”) is declared by Shipper,
thereby precluding Shipper from performing its obligations under the Schedule
and this Agreement, including a Shipper Force Majeure impacting the Refinery
that affects Shipper’s performance under the Schedule and this Agreement,
Shipper’s obligations (other than Shipper’s obligation arising prior to the
Suspension Date to pay any amounts due to Carrier) shall be temporarily
suspended beginning on the Suspension Date and for the entire remaining duration
of such Shipper Force Majeure. The Minimum Quarterly Commitment during the
period of the Shipper Force Majeure following the Suspension Date shall be
ratably reduced to reflect the suspension.

Section 14.04 Obligation to Remedy Force Majeure Events. A Party affected by a
Force Majeure Event shall take commercially reasonable steps to remedy such
situation so that it may resume the full performance of its obligations under
this Agreement and the Schedule as soon as reasonably practicable.

 

12



--------------------------------------------------------------------------------

Section 14.05 Strikes and Lockouts. The settlement of strikes, lockouts and
other labor disturbances shall be entirely within the discretion of the affected
Party and the requirement to remedy a Force Majeure event as soon as reasonably
practicable shall not require the settlement of strikes or lockouts by acceding
to the demands of an opposing Person when such course is reasonably inadvisable
in the discretion of the Party having the difficulty.

Section 14.06 Action in Emergencies. Carrier may temporarily suspend performance
of the services provided by Carrier hereunder to prevent injuries to persons,
damage to property or harm to the environment.

Article XV.

Limitation of Liability

Section 15.01 Limitation of Liability. In no event shall any Party be liable to
any other Party for any consequential, indirect, incidental, punitive,
exemplary, special or similar damages or lost profits suffered, directly or
indirectly, by any Party. Each Party shall be discharged from any and all
liability with respect to services performed and any loss or damage Claims
arising out of the Schedule or this Agreement unless suit or action is commenced
within two years after the applicable cause of action arises.

Article XVI.

Termination; Non-Exclusive Remedies

Section 16.01 Default; Right to Terminate.

(a) Should either Party default in the prompt performance and observance of any
of the terms and conditions of this Agreement or a Schedule, and should such
default continue for [30] Days or more after Notice thereof by the
non-defaulting Party to the defaulting Party, or should either Party become
insolvent, commence a case for liquidation or reorganization under the United
States Bankruptcy Code (or become the involuntary subject of a case for
liquidation or reorganization under the United States Bankruptcy Code, if such
case is not dismissed within 30 Days), be placed in the hands of a state or
federal receiver or make an assignment for the benefit of its creditors, then
the other Party shall have the right, at its option, to terminate such Schedule
(and this Agreement with respect to such Schedule) immediately upon delivery of
Notice to the other Party.

(b) In the event of a default by Shipper under a Schedule, the amounts
theretofore accrued with respect to such Schedule shall, at the option of
Carrier, become immediately due and payable. In the event of default by Carrier
under a Schedule, Shipper shall have the right, at its option, to terminate such
Schedule (and this Agreement with respect to such Schedule), provided that
Shipper shall have paid Carrier for the amounts that have accrued under such
Schedule to the date of such termination. In no event shall a default under one
Schedule be deemed to be a default under any other Schedule.

 

13



--------------------------------------------------------------------------------

Section 16.02 Termination Following a Force Majeure Event. If a Force Majeure
Event prevents Carrier or Shipper from performing its respective obligations
under the Schedule for a period of more than 12 consecutive Months, the
Schedule, or to the extent the Force Majeure Event only affects a portion of the
obligations under the Schedule, the portion of those obligations so affected,
may be terminated by either Party at any time after the expiration of such
12-Month period upon at least 30 Days’ Notice to the other Party.

Section 16.03 Non-Exclusive Remedies. Except as otherwise provided in this
Agreement or the Schedule, the remedies of Carrier and Shipper provided in this
Agreement shall not be exclusive, but shall be cumulative and shall be in
addition to all other remedies in favor of Carrier or Shipper at law or in
equity.

Article XVII.

Notices

Section 17.01 All notices or requests or consents provided for by, or permitted
to be given pursuant to, this Agreement or any Schedule must be in writing and
must be given by e-mail or United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by e-mail or facsimile shall be effective upon actual receipt if received
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement or any Schedule shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 17.01.

If to Shipper:

Vice President Product Supply (Light Products)

Valero Marketing and Supply Company

One Valero Way

San Antonio, Texas 78249

Attn: Mark Swensen

Facsimile: 210-345-2413

E-mail: Mark.Swensen@valero.com

or

Vice President Crude, Feedstock Supply & Trading (Crude Oil)

Valero Marketing and Supply Company

One Valero Way

San Antonio, Texas 78249

Attn: Gary Simmons

Facsimile: 210-345-2413

E-mail: Gary.Simmons@valero.com

 

14



--------------------------------------------------------------------------------

If to Carrier:

President and Chief Operating Officer

Valero Energy Partners GP LLC

One Valero Way

San Antonio, Texas 78249

Attn: Rich Lashway

Facsimile: 210-370-5161

E-mail: Rich.Lashway@valero.com

Article XVIII.

Miscellaneous

Section 18.01 Governing Law and Jurisdiction. This Agreement shall be subject to
and governed by the laws of the State of Texas, excluding any conflicts-of-law
rule or principle that might refer the construction or interpretation of this
Agreement to the laws of another state. Any disputes arising out of this
Agreement will be subject to the exclusive jurisdiction of the U.S. District
Court located in Harris County, Texas if federal jurisdiction is available and
to the courts of the State of Texas located in Harris County, Texas if federal
jurisdiction is not available.

Section 18.02 Assignment.

(a) Neither Party may assign its rights under this Agreement or any Schedule
without the prior written consent of the other Party except:

(i) if Shipper sells or otherwise transfers any Refinery, Shipper may assign the
Schedule(s) related to such Refinery, and the terms and conditions of this
Agreement related to such Schedule(s) shall be novated into a new agreement
between Carrier and the transferee of such Schedule(s) subject to the provisions
of Section 18.02(b); and

(ii) Carrier may make collateral assignments of this Agreement to secure
financing;

provided, however, that in no event shall Shipper be required to consent to
Carrier’s assignment of this Agreement or any Schedule to any Person that is
engaged in the business of refining and marketing petroleum products (or that
directly or indirectly Controls or is Controlled by a Person that is engaged in
the business of refining and marketing petroleum products) in any State where
the Origin Point of the Pipeline covered by a Schedule is located.

(b) Upon an assignment or partial assignment this Agreement or a Schedule by
either Party, the assigned rights and obligations shall be novated into a new
agreement with the assignee, and such assignee shall be responsible for the
performance of the assigned obligations unless the non-assigning Party has
reasonably determined that the assignee is not financially or operationally
capable of performing such assigned obligations, in which case the assignor
shall remain responsible for the performance of such assigned obligations.

Section 18.03 Partnership Change in Control. The Shipper’s obligations hereunder
shall not terminate in connection with a Partnership Change in Control. Carrier
shall provide Shipper with Notice of any Partnership Change in Control at least
60 Days prior to the effective date thereof.

 

15



--------------------------------------------------------------------------------

Section 18.04 No Third-Party Rights. Except as expressly provided, nothing in
this Agreement or any Schedule is intended to confer any rights, benefits or
obligations to any Person other than the Parties and their respective successors
and assigns.

Section 18.05 Compliance with Laws. Each Party shall at all times comply with
all Laws with respect to the use of the Terminal and in the performance of this
Agreement or any Schedule.

Section 18.06 Severability. If any provision of this Agreement or a Schedule or
the application thereof shall be found by any arbitral panel or court of
competent jurisdiction to be invalid, illegal or unenforceable to any extent and
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the Parties. In any event, the remainder of this
Agreement or such Schedule and the application of such remainder shall not be
affected thereby and shall be enforced to the greatest extent permitted by Law.

Section 18.07 Non-Waiver. The failure of either Party to enforce any provision,
condition, covenant or requirement of this Agreement or any Schedule at any time
shall not be construed to be a waiver of such provision, condition, covenant or
requirement unless the other Parties are so notified by such Party in writing.
Any waiver by a Party of a default by any other Party in the performance of any
provision, condition, covenant or requirement contained in this Agreement or any
Schedule shall not be deemed to be a waiver of such provision, condition,
covenant or requirement, nor shall any such waiver in any manner release such
other Party from the performance of any other provision, condition, covenant or
requirement.

Section 18.08 Entire Agreement. This Agreement and the Schedule, together with
all exhibits attached hereto and thereto, constitute the entire agreement
between the Parties relating to the subject matter contemplated by this
Agreement and the Schedule and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties relating to the subject matter hereof and thereof,
and there are no warranties, representations or other agreements between the
Parties in connection with the subject matter hereof and thereof except as
specifically set forth in, or contemplated by, the this Agreement or the
Schedule.

Section 18.09 Amendments. This Agreement shall not be modified or amended, in
whole or in part, except by a written amendment signed by both Parties. No
amendment to a Schedule will be effective unless made in writing and signed by
both Parties.

Section 18.10 Survival. Any indemnification granted hereunder by one Party to
the other Party shall survive the expiration or termination of all or any part
of this Agreement.

Section 18.11 Counterparts; Multiple Originals. This Agreement may be executed
in any number of counterparts, all of which together shall constitute one
agreement binding on each of the Parties. Each of the Parties may sign any
number of copies of this Agreement. Each signed copy shall be deemed to be an
original, but all of them together shall represent one and the same agreement.

Section 18.12 Exhibits. The exhibits identified in this Agreement are
incorporated in this Agreement and constitute a part of this Agreement. If there
is any conflict between this Agreement and any exhibit, the provisions of the
exhibit shall control.

 

16



--------------------------------------------------------------------------------

Section 18.13 Headings; Subheadings. The headings and subheadings of this
Agreement have been inserted only for convenience to facilitate reference and
are not intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision hereof.

Section 18.14 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any of
the provisions of this Agreement.

Section 18.15 Business Practices. Carrier shall use its best efforts to make
certain that all billings, reports, and financial settlements rendered to or
made with Shipper pursuant to this Agreement or any Schedule, or any revision of
or amendments to this Agreement or any Schedule, will properly reflect the facts
about all activities and transactions handled by authority of this Agreement and
the Schedule and that the information shown on such billings, reports and
settlement documents may be relied upon by Shipper as being complete and
accurate in any further recording and reporting made by Shipper for whatever
purposes. Carrier shall notify Shipper if Carrier discovers any errors in such
billings, reports, or settlement documents.

[Signature page follows.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.

 

CARRIER: VALERO PARTNERS OPERATING CO. LLC By:   /s/ Richard F. Lashway Name:  
Richard F. Lashway Title:   Senior Vice President SHIPPER: VALERO MARKETING AND
SUPPLY COMPANY By:   /s/ Joseph W. Gorder Name:   Joseph W. Gorder Title:  
President

Signature Page to Master Transportation Services Agreement



--------------------------------------------------------------------------------

TRANSPORTATION SERVICES SCHEDULE

(Collierville Pipeline System)

This Transportation Services Schedule (this “Schedule”) is entered into on the
16th day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipeline (the “Pipeline”) and related facilities (such
facilities, together with the Pipeline, the “Pipeline System”) covered by this
Schedule is the Collierville pipeline that originates at the inlet of Carrier’s
valve 412 located at the connection of the Pipeline System to the Capline
Pipeline in Marshall County, Mississippi (the “Origin Point”) and terminates at
the outlet flange of Carrier’s back pressure regulator for the Pipeline System
located within the fence line of the Refinery (as defined below) (the “Delivery
Point”) and consists of the following segments:

(a) A 30" nominal diameter pipeline located in Marshall County, Mississippi
being approximately 1,359 ft / 0.26 miles in length. This pipeline originates at
the Shell/Capline facility meter site and terminates at the Collierville Station
crude oil inlet manifold;

(b) A 12" nominal diameter pipeline located in Marshall and Desoto County,
Mississippi being approximately 45,075 ft / 8.54 miles in length. This pipeline
originates at Collierville Station and terminates at the Hacks Cross Road trap
site;

(c) A 10" nominal diameter pipeline located in Marshall and Desoto County,
Mississippi and Shelby County, Tennessee being approximately 100,010 ft / 18.94
miles in length. This pipeline originates at Collierville Station and terminates
at the Stateline Road trap site;

(d) A 20" nominal diameter pipeline located in Desoto County, Mississippi and
Shelby County, Tennessee being approximately 33,786 ft / 6.40 miles in length.
This pipeline originates at the Hacks Cross Road trap site and terminates at the
Davidson Road trap site;

(e) A 14" nominal diameter pipeline located in Desoto County, Mississippi being
approximately 23,979 ft / 4.54 miles in length. This pipeline originates at the
Davidson Road trap site and terminates at the Stateline Road trap site; and

(f) A 20" nominal diameter pipeline located in Shelby County, Tennessee and
Marshall County, Mississippi being approximately 71,832 ft / 13.60 miles in
length. This pipeline originates at the Stateline Road trap site and terminates
at the Memphis Refinery.

 

1



--------------------------------------------------------------------------------

In addition to the Pipelines, Shipper shall have the right to use the
Collierville Tanks (as defined below) pursuant to Section 9 hereof and the St.
James Tank (as defined below) pursuant to Section 10 hereof.

3. Refinery. The refinery that is supported by the Pipeline System is Shipper’s
Affiliate’s Memphis Refinery (the “Refinery”).

4. Product. The products to be transported and shipped on the Pipeline System
under this Schedule (each, a “Product” and collectively, the “Products”) are
those products permissible as established by Carrier in the Rules and
Regulations Tariff FERC No. 9.0.0, as the same may be amended, modified or
supplemented from time to time (the “Rules and Regulations Tariff”). A copy of
the Rules and Regulations Tariff is attached hereto as Exhibit A.

5. Specifications. Shipper will ensure that all of its Products tendered at the
Origin Point for transportation on the Pipeline System meet the applicable
specifications for the Product set forth in the Tariff (the “Specifications”).

6. Tariff Rate. For transportation services on the Pipeline System, Shipper
agrees to pay Carrier the Tariff Rate (as defined below) subject to escalation
pursuant to Section 8. For purposes of this Schedule and the Agreement the term
“Tariff Rate” means the rate applicable from time to time for the shipment of a
Product through the Pipeline System under the terms of the Tariff (as defined
below), which as of the Effective Date shall be $0.1557 per Barrel of Product
delivered from the Origin Point to the Delivery Point on the Pipeline, adjusted
from time to time as provided in Section 8. For purpose of this Schedule and the
Agreement, the term “Tariff” shall mean Carrier’s Local Pipeline Tariff FERC
No. 10.3.0 to be filed with FERC to be effective on the Effective Date, in the
form set forth in Exhibit B attached hereto, including all supplements and
re-issues thereof, containing the rates, and incorporating the rules and
regulations governing the transportation and handling of Product(s) on the
Pipeline System.

7. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule and the Tariff, Shipper shall tender at
the Origin Point an aggregate average of at least 100,000 Barrels per Day of
Product for transportation on the Pipeline System, in approximately ratable
quantities (such average, the “Minimum Quarterly Commitment”) to the Delivery
Point and Carrier shall transport and ship or cause to be transported and
shipped such Product on the Pipeline in accordance with the terms of this
Schedule and the Tariff. Except as expressly provided in the Agreement for an
Outage, a Carrier Force Majeure or a Shipper Force Majeure, if during any
Calendar Quarter, Shipper fails to meet its Minimum Quarterly Commitment during
such Calendar Quarter, then Shipper will pay Carrier a deficiency payment (each,
a “Quarterly Deficiency Payment”) in an amount equal to the volume of the
deficiency (the “Quarterly Deficiency Volume”) multiplied by the Tariff Rate in
effect for the relevant Calendar Quarter. The dollar amount of any Quarterly
Deficiency Payment paid by Shipper may be applied as a credit against any
amounts incurred by Shipper and owed to Carrier with respect to volumes of
Product tendered at the Origin Point in excess of the Shipper’s Minimum
Quarterly Commitment (or, if this Schedule expires or is terminated, to volumes
tendered to the Origin Point in excess of the applicable Minimum Quarterly
Commitment in effect as of the date of such expiration or termination) (such
excess volume during any Calendar Quarter is referred to in this Section as the
“Quarterly Surplus Volume”) during any of the succeeding four Calendar Quarters,
after which

 

2



--------------------------------------------------------------------------------

time any unused credits will expire. This Section 7 shall survive the expiration
or termination of this Schedule, if necessary for the application of any
Quarterly Deficiency Payment against any Quarterly Surplus Volume as set forth
herein. Carrier shall provide transportation services to Shipper in excess of
the Minimum Quarterly Commitment on an “as available” basis, and any use of such
excess capacity shall be subject to the Tariff Rate in effect at the time of the
tender.

8. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the Tariff
Rate, which adjustment shall be effective as of July 1st of the year in which
such election is made, in accordance with FERC’s indexing methodology. If FERC
terminates its indexing methodology and does not adopt a new methodology, the
Parties shall negotiate in good faith a methodology for adjusting the Tariff
Rate under this Schedule.

9. Collierville Terminal Tanks. Carrier shall furnish as part of its services
under this Schedule, and Shipper shall have the right to use, the tanks and
related facilities (the “Collierville Tanks”) at the Carrier’s Collierville
terminal in Byhalia, Mississippi (the “Terminal”) for break-out storage in
connection the movements of Shipper’s Product on the Pipeline System. The use of
the Collierville Tanks and the services at the Terminal shall be in accordance
with the following additional terms.

(a) Carrier’s Obligation to Maintain. Carrier agrees to maintain and keep the
Collierville Tanks in good condition (ordinary wear and tear excepted) according
to Law and industry standards.

(b) Use of the Collierville Tanks. Shipper agrees to deliver to the Collierville
Tanks for storage only the Shipper’s Product specified in this Schedule, and
Shipper shall be responsible for any damage to the Collierville Tanks if and to
the extent caused by the storage in the Collierville Tanks of any Shipper’s
Product which (i) is not expressly authorized under the terms hereof or
(ii) contains any contaminant introduced into Shipper’s Product prior to Carrier
taking custody of such Product.

(c) Commingled Storage. Carrier is not required to store Shipper’s Products in
dedicated storage at the Terminal. Each Product may be stored in commingled
storage with a product belonging to another Person; provided, however, that any
product belonging to another Person and commingled with a Product belonging to
Shipper shall meet or exceed the Specifications.

(d) Tank Bottoms. Shipper will provide a pro rata share of the tank bottoms
(including, if applicable the amount of Product required for a floating roof to
remain continuously afloat) and a pro rata share of line fill for Product at the
Terminal. Shipper’s pro rata share will be determined by Carrier and is subject
to change.

(e) Maintenance and Cleaning of Collierville Tanks. During the Term of this
Schedule, Carrier may take out of service any tank in order to perform
inspections, maintenance, or repairs. If such tank is taken out of service
Carrier, at Carrier’s option, may move Shipper’s Product to an alternate tank
while the original tank is out of service. Shipper will reimburse Carrier the
actual costs incurred for cleaning the Collierville Tanks and disposal of any
waste generated from the storage of Shipper’s Products at the Terminal.

 

3



--------------------------------------------------------------------------------

(f) Removal upon Termination. Shipper, at its own expense, shall make
arrangements for the removal of its Products from the Terminal and Carrier shall
remove and redeliver Shipper’s Products no later than the later of (1) the
effective date of the termination or expiration of this Schedule and (2) 10 Days
after receipt of Notice to terminate this Schedule in accordance with its terms,
provided that Carrier may, in its sole discretion, agree in writing to extend
the time for such removal (the later such date being referred to as the “Removal
Deadline”). Shipper shall reimburse Carrier for any expenses incurred by Carrier
in removing Shipper’s Products from the Terminal, including any expenses
incurred by Carrier for cleaning, degassing or otherwise preparing the Tank(s)
and the removal, processing, transportation or disposal of all waste generated
from the storage of Shipper’s Products at the Terminal. If by the Removal
Deadline Shipper’s Product has not been removed from the Terminal, except to the
extent any delay in removal is caused by Carrier, then in addition to any other
rights Carrier may have under this Schedule:

(i) Shipper shall remain obligated to perform all of the terms and conditions
set forth in this Schedule;

(ii) Carrier shall have the right to take possession of such Products and sell
them in public or private sales. In the event of such a sale, Carrier shall
withhold from the proceeds therefrom all amounts owed to it hereunder and all
reasonable expenses of sale (including any expenses incurred by Carrier for
cleaning, degassing or otherwise preparing the Tank(s), the removal, processing,
transportation or disposal of all waste generated from the storage of Shipper’s
Products, and reasonable attorneys’ fees and any amounts necessary to discharge
any and all liens against the Products). The balance of the proceeds, if any,
shall be remitted to Shipper; and

(iii) Shipper shall pay any holdover fee of $0.05 per Barrel of Product per day
until all Products are removed from the Terminal.

10. St. James Tank. Carrier shall furnish as part of its transportation services
under this Schedule, and Shipper shall have the right to use, Carrier’s 330,000
Barrel crude oil storage tank (along with the appurtenant facilities thereto)
(the “St. James Tank”) located at Capline’s St. James Terminal in St. James,
Louisiana for receiving and staging Product for transportation on the Capline
Pipeline System to the Origin Point on the Pipeline. Shipper’s right to use the
St. James Tank shall be subject to and in accordance with the terms of (i) the
Tank Operating Agreement dated December 1, 1996 between Shell Pipeline Company
LP (successor-in-interest to Shell Pipe Line Corporation) in its capacity as
Operator of the Capline System, and Valero MKS Logistics, L.L.C. (as
successor-in-interest to Williams Refining & Marketing, L.L.C.
successor-in-interest to MAPCO Petroleum Inc.) and (ii) Surface Lease and
Pipeline Servitude dated December 1, 1996, between Shell Pipeline Company LP
(successor-in-interest to Shell Pipe Line Corporation) in its capacity as
Operator of the Capline System, and Valero MKS Logistics, L.L.C. (as
successor-in-interest to Williams Refining & Marketing, L.L.C.
successor-in-interest to MAPCO Petroleum Inc.).

 

4



--------------------------------------------------------------------------------

11. Nominations and Scheduling. Shipper shall provide Carrier with a written
nomination and schedule for shipments in accordance with the Rules and
Regulations Tariff.

12. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or such Affiliate has made a public announcement of such
suspension, Shipper may provide written Notice to Carrier of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Carrier. In the event Shipper or such Affiliate
publicly announces, prior to the expiration of such 12-Month period, its intent
to resume operations at the Refinery, then such Notice shall be deemed revoked
and this Schedule shall continue in full force and effect as if such Notice had
never been delivered.

13. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance of its obligations under
this Schedule, then the Parties will negotiate in good faith an alternative
arrangement that is no worse economically for Carrier than the economic benefits
to be received by Carrier under this Schedule, which may include the
substitution of new commitments of Shipper on other assets owned or to be
acquired or constructed by Carrier.

14. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Sr Mgr Area Pipeline &Terminals, Midwest Operations    Tel:
(901) 947-8479    Fax: (210) 370-5150 Invoice:    Troy Heard, Supervisor
Accounting    Tel: (210) 345-4324    Fax: (210) 370-4324

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Scheduler, Mid-Continent    Tel: (210) 345-5898    Fax:
(210) 370-6206 Invoice:    Troy Heard, Supervisor Accounting    Tel:
(210) 345-3219    Fax: (210) 370-4355

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Shipper: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Transportation Services Schedule (Collierville Pipeline
System)



--------------------------------------------------------------------------------

EXHIBIT A

Rules and Regulations Tariff FERC No. 9.0.0

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT B

Local Pipeline Tariff FERC No. 10.3.0

[See attached.]



--------------------------------------------------------------------------------

TRANSPORTATION SERVICES SCHEDULE

(El Paso Pipeline)

This Transportation Services Schedule (this “Schedule”) is entered into on the
16th day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipeline (the “Pipeline”) and related facilities (such
facilities, together with the Pipeline, the “Pipeline System”) covered by this
Schedule is Carrier’s one-third undivided interest in a 10 3/4" nominal diameter
products pipeline extending approximately 408 miles from the inlet side of the
refined petroleum product measurement meter station located at the El Paso
Pipeline Pump Station at the Refinery (the “Origin Point”) to the outlet side of
the El Paso Pipeline measurement meter station located on the El Paso Terminal
property in El Paso County, Texas (the “Delivery Point”).

3. Refinery. The refinery that is supported by the Pipeline is Shipper’s
Affiliate’s McKee Refinery (the “Refinery”).

4. Product. The products to be transported and shipped on the Pipeline under
this Schedule (each, a “Product” and collectively, the “Products”) are those
products permissible as established by the Operator (as defined below) in Local
Pipeline Tariff FERC No. 70.8.0, and subject to the rules and regulations
published in Operator’s Rules and Regulations Tariff FERC No. 76.1.0, as both
may be amended, modified or supplemented by Operator from time to time
(collectively the “Operator’s Tariffs”).

5. Specifications. Shipper will ensure that all of its Products tendered at the
Origin Point for transportation on the Pipeline System meet the applicable
specifications for the Product established by the Operator’s Tariffs (the
“Specifications”).

6. Transportation Rate. For transportation services on the Pipeline, Shipper
agrees to pay Carrier $1.302 per Barrel of Product transported from the Origin
Point to the Delivery Point on the Pipeline, adjusted from time to time as
provided in Section 8 (the “Transportation Rate”).

7. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule, Shipper shall tender at the Origin Point
an aggregate average of at least 17,836 Barrels per Day of Product for
transportation on the Pipeline, in approximately ratable

 

1



--------------------------------------------------------------------------------

quantities (such average, the “Minimum Quarterly Commitment”) to the Delivery
Point and Carrier shall transport and ship or cause to be transported and
shipped such Product on the Pipeline in accordance with the terms of this
Schedule. Except as expressly provided in the Agreement for an Outage, a Carrier
Force Majeure or a Shipper Force Majeure, if during any Calendar Quarter,
Shipper fails to meet its Minimum Quarterly Commitment during such Calendar
Quarter, then Shipper will pay Carrier a deficiency payment (each, a “Quarterly
Deficiency Payment”) in an amount equal to the volume of the deficiency (the
“Quarterly Deficiency Volume”) multiplied by the Transportation Rate in effect
for the relevant Calendar Quarter. The dollar amount of any Quarterly Deficiency
Payment paid by Shipper may be applied as a credit against any amounts incurred
by Shipper and owed to Carrier with respect to volumes of Product tendered at
the Origin Point in excess of the Shipper’s Minimum Quarterly Commitment (or, if
this Schedule expires or is terminated, to volumes tendered to the Origin Point
in excess of the applicable Minimum Quarterly Commitment in effect as of the
date of such expiration or termination) (such excess volume during any Calendar
Quarter is referred to in this Section as the “Quarterly Surplus Volume”) during
any of the succeeding four Calendar Quarters, after which time any unused
credits will expire. This Section 7 shall survive the expiration or termination
of this Schedule, if necessary for the application of any Quarterly Deficiency
Payment against any Quarterly Surplus Volume as set forth herein. Carrier shall
provide transportation services to Shipper in excess of the Minimum Quarterly
Commitment on an “as available” basis, and any use of such excess capacity shall
be subject to the Transportation Rate in effect at the time of the tender.

8. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the
Transportation Rate, which adjustment shall be effective as of July 1st of the
year in which such election is made, in accordance with FERC’s indexing
methodology. If FERC terminates its indexing methodology and does not adopt a
new methodology, the Parties shall negotiate in good faith a methodology for
adjusting the Transportation Rate under this Schedule.

9. Nominations and Scheduling. Shipper shall provide Carrier with a written
nomination and schedule for shipments at the same time and in the same form and
manner as required by the Operator’s Tariffs.

10. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or such Affiliate has made a public announcement of such
suspension, Shipper may provide written Notice to Carrier of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Carrier. In the event Shipper or such Affiliate
publicly announces, prior to the expiration of such 12-Month period, its intent
to resume operations at the Refinery, then such Notice shall be deemed revoked
and this Schedule shall continue in full force and effect as if such Notice had
never been delivered.

11. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance

 

2



--------------------------------------------------------------------------------

of its obligations under this Schedule, then the Parties will negotiate in good
faith an alternative arrangement that is no worse economically for Carrier than
the economic benefits to be received by Carrier under this Schedule, which may
include the substitution of new commitments of Shipper on other assets owned or
to be acquired or constructed by Carrier.

12. Third Party Operated Assets. The Parties recognize that the Pipeline System
is currently operated by a third party operator (the “Operator”) pursuant to an
Agreement For The Operation and Maintenance of the El Paso Pipeline dated
March 2, 1998 by and between NuStar Logistics, LP (as successor-in-interest to
D.S.E. Pipeline Company) and Carrier (as successor-in-interest to Phillips Texas
Pipeline Company, Ltd.) (as amended, the “Operating Agreement”) and the terms of
this Schedule and the Agreement as it relates to the operation of the Pipeline
System and the services to be provided by Carrier are intended to be consistent
with the terms and services to be provided by the Operator pursuant to the
Operating Agreement. Carrier shall not be liable to Shipper for any Claims which
may arise by reason of the failure of Carrier to keep, observe or perform any of
its obligations under this Schedule or the Agreement if such obligation is in
direct conflict with or violates the terms of the Operating Agreement.

13. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Exec Director Pipeline & Terminals    Tel: (409)-839-3518   
Fax: (409)-839-3515 Invoice:    Troy Heard, Supervisor Accounting    Tel:
(210) 345-4324    Fax: (210) 370-4324

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Manager Product Supply Operations, Mid-Continent    Tel:
(210) 345-3689    Fax: (210) 345-2660 Invoice:    Troy Heard, Supervisor
Accounting    Tel: (210) 345-3219    Fax: (210) 370-4355

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier: VALERO PARTNERS OPERATING CO. LLC By:   /s/ Richard F. Lashway Name:  
Richard F. Lashway Title:   Senior Vice President Shipper:   VALERO MARKETING
AND SUPPLY COMPANY By:   /s/ Rodney L. Reese Name:   Rodney L. Reese Title:  
Vice President

Signature Page to Transportation Services Schedule (El Paso Pipeline)



--------------------------------------------------------------------------------

TRANSPORTATION SERVICES SCHEDULE

(Lucas Pipeline System)

This Transportation Services Schedule (this “Schedule”) is entered into on the
16th day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipeline (the “Pipeline”) and related facilities (such
facilities, together with the Pipeline, the “Pipeline System”) covered by this
Schedule is the 30" nominal diameter crude oil pipeline that is approximately
12.37 miles in length and originates at inlet flange of the Pipeline crude meter
skid located within Carrier’s Lucas Terminal (the “Origin Point”) and terminates
at the outlet flange of the Pipeline crude meter skid located at the Refinery
(the “Delivery Point”).

3. Refinery. The refinery that is supported by the Pipeline is Shipper’s
Affiliate’s Port Arthur Refinery (the “Refinery”).

4. Product. The products to be transported and shipped on the Pipeline under
this Schedule (each, a “Product” and collectively, the “Products”) are those
products permissible as established by Carrier in the Rules and Regulations
Tariff FERC No. 4.0.0, as the same may be amended, modified or supplemented from
time to time (the “Rules and Regulations Tariff”). A copy of the Rules and
Regulations Tariff is attached hereto as Exhibit A.

5. Specifications. Shipper will ensure that all of its Products tendered at the
Origin Point for transportation on the Pipeline System meet the applicable
specifications for the Product as set forth in the Tariff (as defined below)
(the “Specifications”).

6. Tariff Rate. For transportation services on the Pipeline System, Shipper
agrees to pay Carrier the Tariff Rate (as defined below) subject to escalation
pursuant to Section 8. For purposes of this Schedule and the Agreement the term
“Tariff Rate” means the rate applicable from time to time for the shipment of a
Product through the Pipeline System under the terms of the Tariff (as defined
below), which as of the Effective Date shall be (i) $0.176 per Barrel of Product
transported from the Origin Point to the Delivery Point on the Pipeline for the
first 160,000 average Barrels per Day of Product so delivered during such Month,
(ii) $0.071 per Barrel of Product transported from the Origin Point to the
Delivery Point on the Pipeline for volumes in excess of 160,000 average Barrels
per Day of Product so delivered during such Month up to 200,000 average BPD of
Product so delivered during such Month; and (iii) $0.06 per Barrel of Product
transported from the Origin

 

1



--------------------------------------------------------------------------------

Point to the Delivery Point on the Pipeline in excess of 200,000 average Barrels
per Day of Product so delivered during such Month, adjusted from time to time as
provided in Section 8. For purpose of this Schedule and the Agreement, the term
“Tariff” shall mean Carrier’s Local Pipeline Tariff FERC No. 5.1.0 to be filed
with FERC to be effective on the Effective Date, in the form set forth in
Exhibit B attached hereto, including all supplements and re-issues thereof,
containing the rates, and incorporating the rules and regulations governing the
transportation and handling of Product on the Pipeline System.

7. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule and the Tariff, Shipper shall tender at
the Origin Point an aggregate average of at least 150,000 Barrels per Day of
Product for transportation on the Pipeline, in approximately ratable quantities
(such average, the “Minimum Quarterly Commitment”) to the Delivery Point and
Carrier shall transport and ship or cause to be transported and shipped such
Product on the Pipeline in accordance with the terms of this Schedule and the
Tariff. Except as expressly provided in the Agreement for an Outage, a Carrier
Force Majeure, or a Shipper Force Majeure, if during any Calendar Quarter,
Shipper fails to meet its Minimum Quarterly Commitment during such Calendar
Quarter, then Shipper will pay Carrier a deficiency payment (each, a “Quarterly
Deficiency Payment”) in an amount equal to the volume of the deficiency (the
“Quarterly Deficiency Volume”) multiplied by the Tariff Rate in effect for the
relevant Calendar Quarter. The dollar amount of any Quarterly Deficiency Payment
paid by Shipper may be applied as a credit against any amounts incurred by
Shipper and owed to Carrier with respect to volumes of Product tendered at the
Origin Point in excess of the Shipper’s Minimum Quarterly Commitment (or, if
this Schedule expires or is terminated, to volumes tendered to the Origin Point
in excess of the applicable Minimum Quarterly Commitment in effect as of the
date of such expiration or termination) (such excess volume during any Calendar
Quarter is referred to in this Section as the “Quarterly Surplus Volume”) during
any of the succeeding four Calendar Quarters, after which time any unused
credits will expire. This Section 7 shall survive the expiration or termination
of this Schedule, if necessary for the application of any Quarterly Deficiency
Payment against any Quarterly Surplus Volume as set forth herein. Carrier shall
provide transportation services to Shipper in excess of the Minimum Quarterly
Commitment on an “as available” basis, and any use of such excess capacity shall
be subject to the Tariff Rate in effect at the time of the tender.

8. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the Tariff
Rate, which adjustment shall be effective as of July 1st of the year in which
such election is made, in accordance with FERC’s indexing methodology. If FERC
terminates its indexing methodology and does not adopt a new methodology, the
Parties shall negotiate in good faith a methodology for adjusting the Tariff
Rate under this Schedule.

9. Nominations and Scheduling. Shipper shall provide Carrier with a written
nomination and schedule for shipments in accordance with the Rules and
Regulations Tariff.

10. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or

 

2



--------------------------------------------------------------------------------

such Affiliate has made a public announcement of such suspension, Shipper may
provide written Notice to Carrier of its intent to terminate this Schedule and
this Schedule will terminate 12 Months following the date such Notice is
delivered to Carrier. In the event Shipper or such Affiliate publicly announces,
prior to the expiration of such 12-Month period, its intent to resume operations
at the Refinery, then such Notice shall be deemed revoked and this Schedule
shall continue in full force and effect as if such Notice had never been
delivered.

11. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance of its obligations under
this Schedule, then the Parties will negotiate in good faith an alternative
arrangement that is no worse economically for Carrier than the economic benefits
to be received by Carrier under this Schedule, which may include the
substitution of new commitments of Shipper on other assets owned or to be
acquired or constructed by Carrier.

12. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:

   Manager Area Terminal, Gulf Coast Operations   

Tel: (409)-839-3518

   Fax: (409)-839-3515

Invoice:

   Troy Heard, Supervisor Accounting   

Tel: (210) 345-3219

   Fax: (210) 370-4355

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Sr Mgr Marine Operations, Gulf Coast (Marine)    Tel:
(210) 345-2792    Fax: (210) 345- 2768   

OR

 

   Scheduler, Gulf Coast (Pipeline)    Tel: (210) 345-5893    Fax: (210) 345-
5907 Invoice:    Troy Heard, Supervisor Accounting    Tel: (210) 345-3219   
Fax: (210) 370-4355

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier:

VALERO PARTNERS OPERATING CO. LLC

By:

 

/s/ Richard F. Lashway

Name:

 

Richard F. Lashway

Title:

 

Senior Vice President

Shipper:

VALERO MARKETING AND SUPPLY COMPANY

By:

 

/s/ Rodney L. Reese

Name:

 

Rodney L. Reese

Title:

 

Vice President

Signature Page to Transportation Services Schedule (Lucas Pipeline System)

 



--------------------------------------------------------------------------------

EXHIBIT A

Rules and Regulations Tariff FERC No. 4.0.0

[See attached.]

 



--------------------------------------------------------------------------------

EXHIBIT B

Local Pipeline Tariff FERC No. 5.1.0

[See attached.]

 



--------------------------------------------------------------------------------

TRANSPORTATION SERVICES SCHEDULE

(Memphis Airport Pipeline System)

This Transportation Services Schedule (this “Schedule”) is entered into on the
16th day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipeline (the “Pipeline”) and related facilities (such
facilities, together with the Pipeline, the “Pipeline System”) covered by this
Schedule is the Memphis Airport jet pipeline system, which consists of a 6"
nominal diameter pipeline approximately 51,820 ft / 9.81 miles in length (“6"
Jet Fuel Pipeline”) that originates at (i) the inlet flange of Carrier’s 6"
check valve for jet pump #1 inside the Refinery and (ii) the inlet flange of
Carrier’s airport control valve for jet pumps #2 and #3 inside the Refinery (the
“Origin Points”) and terminates at the outlet flange of Carrier’s valve located
in the Swissport Station tank farm at the Memphis International Airport (the
“Swissport Delivery Point”), together with a 6" lateral pipeline that runs
approximately 7,968 ft / 1.51 miles (the “Fed Ex Lateral”) from a connection
point with the 6" Jet Fuel Pipeline near Nonconnah Creek to the outlet of the
last valve on Carrier’s meter skid at the FedEx Terminal at the Memphis
International Airport (the “FedEx Delivery Point” and together with the
Swissport Delivery Point, the “Delivery Points”).

3. Refinery. The refinery that is supported by the Pipeline is Shipper’s
Affiliate’s Memphis Refinery (the “Refinery”).

4. Product. The product to be transported and shipped on the Pipeline under this
Schedule is jet fuel (the “Product”).

5. Specifications. Shipper will ensure that all of its Product tendered at the
Origin Points for transportation on the Pipeline System meets the applicable
specifications for the Product, as set forth in ASTM D1655 (Jet A), as the same
may be amended, modified or supplemented from time to time (the
“Specifications”).

6. Transportation Rate. For transportation services on the Pipeline, Shipper
agrees to pay Carrier (i) $0.810 per Barrel of Product transported from any of
the Origin Points to any of the Delivery Points on the Pipeline up to 2,000
average Barrels per Day of Product so delivered during any Month, and (ii) $0.45
per Barrel of Product transported from any of the Origin Points to any of the
Delivery Points on the Pipeline for volumes in excess of 2,000 average Barrels
per Day of Product so delivered during such Month, adjusted from time to time as
provided in Section 8 (the “Transportation Rate”).

 

1



--------------------------------------------------------------------------------

7. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule, Shipper shall tender at any of the Origin
Points an aggregate average of at least 2,000 Barrels per Day of Product for
transportation on the Pipeline, in approximately ratable quantities (such
average, the “Minimum Quarterly Commitment”) to the Delivery Point and Carrier
shall transport and ship or cause to be transported and shipped such Product on
the Pipeline in accordance with the terms of this Schedule. Except as expressly
provided in the Agreement for an Outage, a Carrier Force Majeure or a Shipper
Force Majeure, if during any Calendar Quarter, Shipper fails to meet its Minimum
Quarterly Commitment during such Calendar Quarter, then Shipper will pay Carrier
a deficiency payment (each, a “Quarterly Deficiency Payment”) in an amount equal
to the volume of the deficiency (the “Quarterly Deficiency Volume”) multiplied
by the Transportation Rate in effect for the relevant Calendar Quarter. The
dollar amount of any Quarterly Deficiency Payment paid by Shipper may be applied
as a credit against any amounts incurred by Shipper and owed to Carrier with
respect to volumes of Product tendered at any of the Origin Points in excess of
the Shipper’s Minimum Quarterly Commitment (or, if this Schedule expires or is
terminated, to volumes tendered to the Origin Points in excess of the applicable
Minimum Quarterly Commitment in effect as of the date of such expiration or
termination) (such excess volume during any Calendar Quarter is referred to in
this Section as the “Quarterly Surplus Volume”) during any of the succeeding
four Calendar Quarters, after which time any unused credits will expire. This
Section 7 shall survive the expiration or termination of this Schedule, if
necessary for the application of any Quarterly Deficiency Payment against any
Quarterly Surplus Volume as set forth herein. Carrier shall provide
transportation services to Shipper in excess of the Minimum Quarterly Commitment
on an “as available” basis, and any use of such excess capacity shall be subject
to the Transportation Rate in effect at the time of the tender.

8. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the
Transportation Rate, which adjustment shall be effective as of July 1st of the
year in which such election is made, in accordance with FERC’s indexing
methodology. If FERC terminates its indexing methodology and does not adopt a
new methodology, the Parties shall negotiate in good faith a methodology for
adjusting the Transportation Rate under this Schedule.

9. Flow and Pressure Requirements. During the Term of this Schedule, Shipper
agrees that all of its Product delivered at the Origin Point at the Refinery
will meet the applicable flow and pressure requirements of the Pipeline System.

10. Scheduling. Shipper shall furnish to Carrier, by the 20th Day of each Month
preceding the Month of delivery (except for the first Month of the Term, which
shall be on or before the 5th day of that Month), a delivery schedule that
includes the estimated quantity of Product that Shipper anticipates tendering
for transportation on the Pipeline System during the following Month (“Nominated
Deliveries”).

 

2



--------------------------------------------------------------------------------

11. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or such Affiliate has made a public announcement of such
suspension, Shipper may provide written Notice to Carrier of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Carrier. In the event Shipper or such Affiliate
publicly announces, prior to the expiration of such 12-Month period, its intent
to resume operations at the Refinery, then such Notice shall be deemed revoked
and this Schedule shall continue in full force and effect as if such Notice had
never been delivered.

12. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance of its obligations under
this Schedule, then the Parties will negotiate in good faith an alternative
arrangement that is no worse economically for Carrier than the economic benefits
to be received by Carrier under this Schedule, which may include the
substitution of new commitments of Shipper on other assets owned or to be
acquired or constructed by Carrier.

13. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Sr Mgr Area Pipeline & Terminals, Midwest Operations    Tel:
(901) 947-8479    Fax: (210) 370-5150 Invoice:    Troy Heard, Supervisor
Accounting    Tel: (210) 345-4324    Fax: (210) 370-4324

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Director Product Supply, Midwest / North Region    Tel: (210)
345-2802    Fax: (210) 345-2660 Invoice:    Troy Heard, Supervisor Accounting   
Tel: (210) 345-3219    Fax: (210) 370-4355

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Shipper: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Transportation Services Schedule (Memphis Airport Pipeline
System)



--------------------------------------------------------------------------------

TRANSPORTATION SERVICES SCHEDULE

(PAPS-El Vista Pipeline System)

This Transportation Services Schedule (this “Schedule”) is entered into on the
16th day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipelines (individually, a “Pipeline” and collectively, the
“Pipelines”) and related facilities (such facilities, together with the
Pipelines, the “Pipeline System”) covered by this Schedule are described as
follows:

(a) A 20" nominal diameter gasoline pipeline that is approximately 4.26 miles in
length and originates at the first inlet flange to the 20" meter skid at the
SRTF Meter Station at the Refinery (as defined below) (the “El Vista Origin
Point”) and terminates at the outlet flange of the 20" meter skid located at
Carrier’s El Vista Terminal in Port Arthur, Texas (the “El Vista Delivery
Point”).

(b) A 20" nominal diameter diesel pipeline that is approximately 3.04 miles in
length and originates at the first inlet flange to the 20" meter skid at the
SRTF Meter Station at the Refinery (the “PAPS Origin Point”) and terminates at
the outlet flange of the 20" meter skid located at Carrier’s Port Arthur
Products Station Terminal in Port Arthur, Texas (the “PAPS Delivery Point”).

(c) A 10" to 12" nominal diameter products pipeline that is approximately 12.93
miles in length and originates at the inlet flange of the 10/12 meter skid at
the SRTF Meter Station at the Refinery (the “10"/12" Origin Point” and together
with the El Vista Origin Point and the PAPS Origin Point, the “Origin Points”)
and terminates at the 10/12 swab receiver facility at the Enterprise Beaumont
Terminal (the “10"/12" Delivery Point” and together with the El Vista Delivery
Point and the PAPS Delivery Point, the “Delivery Points”). This 10"/12" Pipeline
also has two intermediate 10"/12" Delivery Points. The MagTex Delivery Point is
approximately 10.34 miles downstream of the 10"/12" Origin Point. The MagTex
Delivery Point terminates on the downstream flange of the 10" check valve. The
OTI Delivery Point is approximately 12.60 miles downstream of the 10"/12" Origin
Point. The OTI Delivery Point terminates at the pressure transmitter 406.

 

1



--------------------------------------------------------------------------------

3. Refinery. The refinery that is supported by the Pipeline is Shipper’s
Affiliate’s Port Arthur Refinery (the “Refinery”).

4. Product. The products to be transported and shipped on the Pipeline System
under this Schedule (each, a “Product” and collectively, the “Products”) are
those products permissible as established by Carrier in the Rules and
Regulations Tariff FERC No. 4.0.0, as the same may be amended, modified or
supplemented from time to time (the “Rules and Regulations Tariff”). A copy of
the Rules and Regulations Tariff is attached hereto as Exhibit A.

5. Specifications. Shipper will ensure that all of its Products tendered at the
Origin Points for transportation on the Pipeline System meet the applicable
specifications for the Product set forth in the Tariff (as defined below) (the
“Specifications”).

6. Tariff Rate. For transportation services on the Pipeline System, Shipper
agrees to pay Carrier the Tariff Rate (as defined below) subject to escalation
pursuant to Section 8. For purposes of this Schedule and the Agreement the term
“Tariff Rate” means the rate applicable from time to time for the shipment of a
Product through the Pipeline System under the terms of the Tariff (as defined
below), which as of the Effective Date shall be (i) $0.1855 per Barrel of
Product transported from any of the Origin Points to any of the Delivery Points
on the Pipeline System up to 127,000 average Barrels per Day of Product so
delivered during such Month and (ii) $0.14 per Barrel of Product transported
from any of the Origin Points to any of the Delivery Points on the Pipeline
System for volumes in excess of 127,000 average Barrels per Day of Product so
delivered during such Month, adjusted from time to time as provided in
Section 8. For purpose of this Schedule and the Agreement, the term “Tariff”
shall mean, collectively, Carrier’s Local Pipeline Tariffs FERC Nos. 5.1.0 and
6.1.0 to be filed with FERC to be effective on the Effective Date, in the form
set forth in Exhibit B and Exhibit C attached hereto, including all supplements
and re-issues thereof, containing the rates, rules and regulations governing the
transportation and handling of the Product(s) on the Pipeline System.

7. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule and the Tariff, Shipper shall tender at
any of the Origin Points an aggregate average of at least 127,000 Barrels per
Day of Product for transportation on any of the Pipelines, in approximately
ratable quantities (such average, the “Minimum Quarterly Commitment”) to the
Delivery Points and Carrier shall transport and ship or cause to be transported
and shipped such Product on the Pipelines in accordance with the terms of this
Schedule and the Tariff. Except as expressly provided in the Agreement for an
Outage, a Carrier Force Majeure or a Shipper Force Majeure, if during any
Calendar Quarter, Shipper fails to meet its Minimum Quarterly Commitment during
such Calendar Quarter, then Shipper will pay Carrier a deficiency payment (each,
a “Quarterly Deficiency Payment”) in an amount equal to the volume of the
deficiency (the “Quarterly Deficiency Volume”) multiplied by the Tariff Rate in
effect for the relevant Calendar Quarter. The dollar amount of any Quarterly
Deficiency Payment paid by Shipper may be applied as a credit against any
amounts incurred by Shipper and owed to Carrier with respect to volumes of
Product tendered at any of the Origin Points in excess of the Shipper’s Minimum
Quarterly Commitment (or, if this Schedule expires or is terminated, to volumes
tendered to the Origin Points in excess of the applicable Minimum Quarterly
Commitment in effect as of the date of such expiration or termination) (such
excess volume during any Calendar Quarter is referred to in this Section as the
“Quarterly Surplus Volume”) during any of the succeeding four Calendar

 

2



--------------------------------------------------------------------------------

Quarters, after which time any unused credits will expire. This Section 7 shall
survive the expiration or termination of this Schedule, if necessary for the
application of any Quarterly Deficiency Payment against any Quarterly Surplus
Volume as set forth herein. Carrier shall provide transportation services to
Shipper in excess of the Minimum Quarterly Commitment on an “as available”
basis, and any use of such excess capacity shall be subject to the Tariff Rate
in effect at the time of the tender.

8. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the Tariff
Rate, which adjustment shall be effective as of July 1st of the year in which
such election is made, in accordance with FERC’s indexing methodology. If FERC
terminates its indexing methodology and does not adopt a new methodology, the
Parties shall negotiate in good faith a methodology for adjusting the Tariff
Rate under this Schedule.

9. Flow and Pressure Requirements. During the Term of this Schedule, Shipper
agrees that all of its Products delivered at the Origin Point at the Refinery
will meet the applicable flow and pressure requirements of the Pipeline System.

10. Nominations and Scheduling. Shipper shall provide Carrier with a written
nomination and schedule for shipments in accordance with the Rules and
Regulations Tariff.

11. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or such Affiliate has made a public announcement of such
suspension, Shipper may provide written Notice to Carrier of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Carrier. In the event Shipper or such Affiliate
publicly announces, prior to the expiration of such 12-Month period, its intent
to resume operations at the Refinery, then such Notice shall be deemed revoked
and this Schedule shall continue in full force and effect as if such Notice had
never been delivered.

12. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance of its obligations under
this Schedule, then the Parties will negotiate in good faith an alternative
arrangement that is no worse economically for Carrier than the economic benefits
to be received by Carrier under this Schedule, which may include the
substitution of new commitments of Shipper on other assets owned or to be
acquired or constructed by Carrier.

13. Third Party Operated Assets. The Parties recognize that the PAPS Terminal
and El Vista Terminal are currently operated by a third party operator (the
“Operator”) pursuant to an Agreement dated effective January 1, 2010 by and
between Shell Pipeline Carrier LP and Carrier (the “Operating Agreement”) and
the terms of this Schedule and the Agreement as it relates to the operation of
the PAPS Terminal and El Vista Terminal and the services to be provided by
Carrier are intended to be consistent with the terms and services to be provided
by the Operator pursuant to

 

3



--------------------------------------------------------------------------------

the Operating Agreement. Carrier shall not be liable to Shipper for any Claims
which may arise by reason of the failure of Carrier to keep, observe or perform
any of its obligations under this Schedule or the Agreement if such obligation
is in direct conflict with or violates the terms of the Operating Agreement.

14. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Manager Area Terminal, Gulf Coast Operations    Tel:
(409)-839-3518    Fax: (409)-839-3515 Invoice:    Troy Heard, Supervisor
Accounting    Tel: (210) 345-3219    Fax: (210) 370-4355

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Director Product Supply, Gulf Coast Region    Tel: (210)
345-2611    Fax: (210) 345-2828 Invoice:    Troy Heard, Supervisor Accounting   
Tel: (210) 345-3219    Fax: (210) 370-4355

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Shipper: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Transportation Services Schedule (PAPS-El Vista Pipeline
System)



--------------------------------------------------------------------------------

EXHIBIT A

Rules and Regulations Tariff FERC No. 4.0.0

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT B

Local Pipeline Tariff FERC No. 5.1.0

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT C

Local Pipeline Tariff FERC No. 6.1.0

[See attached.]



--------------------------------------------------------------------------------

TRANSPORTATION SERVICES SCHEDULE

(SFPP Pipeline Connection)

This Transportation Services Schedule (this “Schedule”) is entered into on the
16th day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipeline (the “Pipeline”) and related facilities (such
facilities, together with the Pipeline, the “Pipeline System”) covered by this
Schedule is Carrier’s one-third undivided interest in a 16" nominal diameter
products pipeline and an 8” nominal diameter products pipeline, each extending
approximately 6 miles from the suction flange of the SFPP pump at the El Paso
Terminal (the “Origin Point”) to a connection with a pipeline system owned and
operated by SFPP, LP (“SFPP”), an affiliate of Kinder Morgan (the “Delivery
Point”).

3. Refinery. The refinery that is supported by the Pipeline is Shipper’s
Affiliate’s McKee Refinery (the “Refinery”).

4. Product. The products to be transported and shipped on the Pipeline under
this Schedule (each, a “Product” and collectively, the “Products”) are those
products permissible as established by SFPP in Local Pipeline Tariff FERC
No. 197.6.0, and subject to the rules and regulations published in SFPP’s Rules
and Regulations Tariff FERC No. 194.5.0, as both may be amended, modified or
supplemented by SFPP from time to time (collectively the “SFPP Tariffs”).

5. Specifications. Shipper will ensure that all of its Products tendered at the
Origin Point for transportation on the Pipeline System meet the applicable
specifications for the Product established by the SFPP Tariffs (the
“Specifications”).

6. Transportation Rate. For transportation services on the Pipeline, Shipper
agrees to pay Carrier $0.151 per Barrel of Product transported from the Origin
Point to the Delivery Point on the Pipeline, adjusted from time to time as
provided in Section 8 (the “Transportation Rate”).

7. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule, Shipper shall tender at the Origin Point
an aggregate average of at least 27,880 Barrels per Day of Product for
transportation on the Pipeline, in approximately ratable quantities (such
average, the “Minimum Quarterly Commitment”) to the Delivery Point and Carrier
shall transport and ship or cause to be transported and shipped such Product on
the Pipeline in

 

1



--------------------------------------------------------------------------------

accordance with the terms of this Schedule. Except as expressly provided in the
Agreement for an Outage, a Carrier Force Majeure or a Shipper Force Majeure, if
during any Calendar Quarter, Shipper fails to meet its Minimum Quarterly
Commitment during such Calendar Quarter, then Shipper will pay Carrier a
deficiency payment (each, a “Quarterly Deficiency Payment”) in an amount equal
to the volume of the deficiency (the “Quarterly Deficiency Volume”) multiplied
by the Transportation Rate in effect for the relevant Calendar Quarter. The
dollar amount of any Quarterly Deficiency Payment paid by Shipper may be applied
as a credit against any amounts incurred by Shipper and owed to Carrier with
respect to volumes of Product tendered at the Origin Point in excess of the
Shipper’s Minimum Quarterly Commitment (or, if this Schedule expires or is
terminated, to volumes tendered to the Origin Point in excess of the applicable
Minimum Quarterly Commitment in effect as of the date of such expiration or
termination) (such excess volume during any Calendar Quarter is referred to in
this Section as the “Quarterly Surplus Volume”) during any of the succeeding
four Calendar Quarters, after which time any unused credits will expire. This
Section 7 shall survive the expiration or termination of this Schedule, if
necessary for the application of any Quarterly Deficiency Payment against any
Quarterly Surplus Volume as set forth herein. Carrier shall provide
transportation services to Shipper in excess of the Minimum Quarterly Commitment
on an “as available” basis, and any use of such excess capacity shall be subject
to the Transportation Rate in effect at the time of the tender.

8. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the
Transportation Rate, which adjustment shall be effective as of July 1st of the
year in which such election is made, in accordance with FERC’s indexing
methodology. If FERC terminates its indexing methodology and does not adopt a
new methodology, the Parties shall negotiate in good faith a methodology for
adjusting the Transportation Rate under this Schedule.

9. Nomination and Scheduling. Shipper shall provide Carrier with a written
nomination and schedule for shipments at the same time and in the same form and
manner as required by the Operator (as defined below) and the SFPP Tariffs.

10. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or such Affiliate has made a public announcement of such
suspension, Shipper may provide written Notice to Carrier of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Carrier. In the event Shipper or such Affiliate
publicly announces, prior to the expiration of such 12-Month period, its intent
to resume operations at the Refinery, then such Notice shall be deemed revoked
and this Schedule shall continue in full force and effect as if such Notice had
never been delivered.

11. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance of its obligations under
this Schedule, then the Parties will negotiate in good faith an alternative
arrangement that is no worse economically for Carrier than the economic benefits
to be received by Carrier under this Schedule, which may include the
substitution of new commitments of Shipper on other assets owned or to be
acquired or constructed by Carrier.

 

2



--------------------------------------------------------------------------------

12. Third Party Operated Assets. The Parties recognize that the Pipeline System
is currently operated by a third party operator (the “Operator”) pursuant to an
Agreement For The Operation and Maintenance of the Santa Fe Connection dated
March 2, 1998, by and between NuStar Logistics, LP (as successor-in-interest to
Diamond Shamrock Refining and Marketing Company) and Carrier (as
successor-in-interest to Phillips Petroleum Company) (as amended, the “Operating
Agreement”) and the terms of this Schedule and the Agreement as it relates to
the operation of the Pipeline System and the services to be provided by Carrier
are intended to be consistent with the terms and services to be provided by the
Operator pursuant to the Operating Agreement. Carrier shall not be liable to
Shipper for any Claims which may arise by reason of the failure of Carrier to
keep, observe or perform any of its obligations under this Schedule or the
Agreement if such obligation is in direct conflict with or violates the terms of
the Operating Agreement.

13. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:

   Exec Director Pipeline & Terminals    Tel: (409)-839-3518    Fax:
(409)-839-3515

Invoice:

   Troy Heard, Supervisor Accounting    Tel: (210) 345-4324    Fax: (210)
370-4324

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

Operational:

   Manager Product Supply Operations, Mid-Continent    Tel: (210) 345-3689   
Fax: (210) 345-2660

Invoice:

   Troy Heard, Supervisor Accounting    Tel: (210) 345-3219    Fax: (210)
370-4355

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier: VALERO PARTNERS OPERATING CO. LLC

By:

 

/s/ Richard F. Lashway

Name:

  Richard F. Lashway

Title:

  Senior Vice President Shipper: VALERO MARKETING AND SUPPLY COMPANY

By:

 

/s/ Rodney L. Reese

Name:

  Rodney L. Reese

Title:

  Vice President

Signature Page to Transportation Services Schedule (SFPP Pipedline Connection)

 



--------------------------------------------------------------------------------

TRANSPORTATION SERVICES SCHEDULE

(Shorthorn Pipeline System)

This Transportation Services Schedule (this “Schedule”) is entered into on the
16th day of December, 2013 (the “Effective Date”) by and between VALERO PARTNERS
OPERATING CO. LLC, a Delaware limited liability company (“Carrier”), and VALERO
MARKETING AND SUPPLY COMPANY, a Delaware corporation (“Shipper”), pursuant to
the Master Transportation Services Agreement (the “Agreement”) between Carrier
and Shipper dated as of December 16, 2013. Except as set forth herein, the terms
and conditions of the Agreement are incorporated by reference into this
Schedule. Unless otherwise defined in this Schedule, the defined terms in this
Schedule will have the same meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Shipper, at Shipper’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Shipper to Carrier prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Pipeline. The pipeline (the “Pipeline”) and related facilities (such
facilities, together with the Pipeline, the “Pipeline System”) covered by this
Schedule is a 14" nominal diameter pipeline commonly referred to as the
“Shorthorn Pipeline”, that is approximately 36,949 ft / 7.00 miles in length and
originates at (i) the inlet flange of Carrier’s Fisher control valve inside the
Refinery (as defined below) where the direction of the flow on the Pipeline
System is from the Refinery to Carrier’s West Memphis Terminal in Crittenden
County, Arkansas or to the Exxon Delivery Point (as defined below), or (ii) the
inlet flange of Carrier’s VFD pipeline pump at Carrier’s West Memphis Terminal
where the direction of the flow on the Pipeline System is from the West Memphis
Terminal to the Refinery or to the Exxon Delivery Point (the “Origin Points”)
and terminates at (a) the discharge flange of Carrier’s back pressure regulator
located inside Carrier’s West Memphis Terminal where the direction of the flow
on the Pipeline System is from the Refinery to Carrier’s West Memphis Terminal,
or (b) the outlet flange of Carrier’s 14" twin seal valve inside the Refinery
where the direction of the flow on the Pipeline System is from the West Memphis
Terminal to the Refinery (the “Shorthorn Delivery Points”), together with a 12"
lateral pipeline (the “Exxon Lateral”) that connects to the Shorthorn Pipeline
and terminates at Carrier’s meter station connection to Exxon’s quick action
valve at the Exxon/Mobil Terminal in Memphis, Tennessee (the “Exxon Delivery
Point” and together with the Shorthorn Delivery Points, the “Delivery Points”).

3. Refinery. The refinery that is supported by the Pipeline is Shipper’s
Affiliate’s Memphis Refinery (the “Refinery”).

4. Product. The products to be transported and shipped on the Pipeline under
this Schedule (each, a “Product” and collectively, the “Products”) are those
products permissible as established by Carrier in the Local Pipeline Tariff FERC
No. 11.3.0 to be filed with FERC to be effective on the Effective Date, and in
the form set forth in Exhibit A attached hereto, containing the rates, rules and
regulations governing the transportation and handling of Product on the Pipeline
System, as the same may be amended, modified or supplemented from time to time
(the “Tariff”).

 

1



--------------------------------------------------------------------------------

5. Specifications. Shipper will ensure that all of its Products tendered at the
Origin Points for transportation on the Pipeline System meet the applicable
specifications for the Products set forth in the Tariff (the “Specifications”).

6. Tariff Rate. For transportation services on the Pipeline System, Shipper
agrees to pay Carrier the Tariff Rate (as defined below) subject to escalation
pursuant to Section 8. For purposes of this Schedule and the Agreement the term
“Tariff Rate” means the rate applicable from time to time for the shipment of a
Product through the Pipeline System under the terms of the Tariff, which as of
the Effective Date shall be (i) $0.1471 per Barrel of Product transported from
any Origin Point to any Delivery Point on the Pipeline System up to 43,300
average Barrels per Day of Product so delivered during such Month and
(ii) $0.120 per Barrel of Product transported from any Origin Point to any
Delivery Point on the Pipeline System for volumes in excess of 43,300 average
Barrels per Day of Product so delivered during such Month, adjusted from time to
time as provided in Section 8.

7. Pipeline Throughput Commitment. During each Calendar Quarter pursuant to the
terms and conditions of this Schedule and the Tariff, Shipper shall tender at
any of the Origin Points an aggregate average of at least 43,300 Barrels per Day
of Product for transportation on the Pipeline, in approximately ratable
quantities (such average, the “Minimum Quarterly Commitment”) to any of the
Delivery Points and Carrier shall transport and ship or cause to be transported
and shipped such Product on the Pipeline in accordance with the terms of this
Schedule and the Tariff. Except as expressly provided in the Agreement for an
Outage, a Carrier Force Majeure or a Shipper Force Majeure, if during any
Calendar Quarter, Shipper fails to meet its Minimum Quarterly Commitment during
such Calendar Quarter, then Shipper will pay Carrier a deficiency payment (each,
a “Quarterly Deficiency Payment”) in an amount equal to the volume of the
deficiency (the “Quarterly Deficiency Volume”) multiplied by the Tariff Rate in
effect for the relevant Calendar Quarter. The dollar amount of any Quarterly
Deficiency Payment paid by Shipper may be applied as a credit against any
amounts incurred by Shipper and owed to Carrier with respect to volumes of
Product tendered at any of the Origin Points in excess of the Shipper’s Minimum
Quarterly Commitment (or, if this Schedule expires or is terminated, to volumes
tendered to the Origin Points in excess of the applicable Minimum Quarterly
Commitment in effect as of the date of such expiration or termination) (such
excess volume during any Calendar Quarter is referred to in this Section as the
“Quarterly Surplus Volume”) during any of the succeeding four Calendar Quarters,
after which time any unused credits will expire. This Section 7 shall survive
the expiration or termination of this Schedule, if necessary for the application
of any Quarterly Deficiency Payment against any Quarterly Surplus Volume as set
forth herein. Carrier shall provide transportation services to Shipper in excess
of the Minimum Quarterly Commitment on an “as available” basis, and any use of
such excess capacity shall be subject to the Tariff Rate in effect at the time
of the tender.

8. Escalation. On July 1, 2014, and on July 1st of each year thereafter while
this Schedule is in effect, Carrier may, in its discretion, adjust the Tariff
Rate, which adjustment shall be effective as of July 1st of the year in which
such election is made, in accordance with FERC’s indexing methodology. If FERC
terminates its indexing methodology and does not adopt a new methodology, the
Parties shall negotiate in good faith a methodology for adjusting the Tariff
Rate under this Schedule.

 

2



--------------------------------------------------------------------------------

9. Flow and Pressure Requirements. During the Term of this Schedule, Shipper
agrees that all of its Products delivered at the Origin Point at the Refinery
will meet the applicable flow and pressure requirements of the Pipeline System.

10. Nominations and Scheduling. Shipper shall provide Carrier with a written
nomination and schedule for shipments in accordance with the Tariff.

11. Special Termination by Shipper. If Shipper or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Shipper or such Affiliate has made a public announcement of such
suspension, Shipper may provide written Notice to Carrier of its intent to
terminate this Schedule and this Schedule will terminate 12 Months following the
date such Notice is delivered to Carrier. In the event Shipper or such Affiliate
publicly announces, prior to the expiration of such 12-Month period, its intent
to resume operations at the Refinery, then such Notice shall be deemed revoked
and this Schedule shall continue in full force and effect as if such Notice had
never been delivered.

12. Effect of Shipper Restructuring. If Shipper or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Shipper’s performance of its obligations under
this Schedule, then the Parties will negotiate in good faith an alternative
arrangement that is no worse economically for Carrier than the economic benefits
to be received by Carrier under this Schedule, which may include the
substitution of new commitments of Shipper on other assets owned or to be
acquired or constructed by Carrier.

13. Contacts and Notices.

(a) For Carrier. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Carrier shall be in writing and
delivered as set forth in the Agreement:

 

Operational:

  Sr Mgr Area Pipeline &Terminals, Midwest Operations   Tel: (901) 947-8479  
Fax: (210) 370-5150

Invoice:

  Troy Heard, Supervisor Accounting   Tel: (210) 345-4324   Fax: (210) 370-4324

(b) For Shipper: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Shipper shall be in writing and
delivered as set forth in the Agreement:

 

3



--------------------------------------------------------------------------------

Operational:

   Director Product Supply, Midwest / North Region    Tel: (210) 345-2802   
Fax: (210) 345-2660

Invoice:

   Troy Heard, Supervisor Accounting    Tel: (210) 345-3219    Fax: (210)
370-4355

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Carrier: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   Senior Vice President Shipper: VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Transportation Services Schedule (Shorthorn Pipeline System)

 



--------------------------------------------------------------------------------

EXHIBIT A

Local Pipeline Tariff FERC No. 11.3.0

[See attached.]

 